Citation Nr: 0126080	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-06 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
spastic paraparesis, currently evaluated as 60 percent 
disabling.

2.  Entitlement to special monthly compensation for loss of 
use of both legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty in the United States Army 
from June 1975 to June 1978.  He also had 20 years of 
unverified service with the Alabama Army National Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued in October 1998 
and December 1998 by the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  As a result of 
the Board's decision/remand of November 2000, only the issues 
listed on the title page remain in appellate status before 
the Board at this time.


REMAND

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of November 
2000.  In its remand, the Board instructed the RO to obtain a 
comprehensive report of the July 1998 VA spine examination 
from the Birmingham-VA Medical Center.  The record shows that 
the RO sent a routing slip to the Birmingham facility in 
February 2001 requesting the report; however, only the copies 
of the VA examination reports conducted in July 1998 that 
were already on file were returned from that facility.  No 
information was provided regarding the existence or 
availability of the comprehensive report for the July 1998 
spine examination, and it is not shown that the RO attempted 
to follow-up on this inquiry.  In addition, the Board on 
remand instructed the RO to readjudicate the claim seeking 
entitlement to special monthly compensation with 
consideration of all potential bases of entitlement, to 
include 38 U.S.C.A. §§ 1114(k) and (l) (the "(k)" and 
"(l)" rates).  This was not done.  Review of the RO's 
supplemental statement of the case issued in April 2001 shows 
consideration only of 38 U.S.C.A. § 1114(m), which the Board 
noted in its prior remand of November 2000 was insufficient 
to properly consider all potential bases of entitlement.  
Moreover, the RO was specifically instructed in the November 
2000 remand to adjudicate a new claim, entitlement to an 
earlier effective date for the grant of service connection 
for spastic paraparesis based on clear and unmistakable error 
in a March 1989 rating decision, but this also was not done.

While the delay necessitated by another remand is 
unfortunate, a precedent decision of the U. S. Court of 
Appeals for Veterans Claims has held that the Board is 
responsible for entering the final decision on behalf of the 
Secretary in claims for entitlement to veterans' benefits, 
see 38 U.S.C.A. § 7104(a), and as such, remand instructions 
to the RO in an appealed case are neither optional nor 
discretionary.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, full compliance with the Board's remand of 
November 2000 [Instructions #1, 4 and 5] must be accomplished 
by the RO before final appellate review by the Board.

Further, the RO is advised that the readjudication of the 
claims pursuant to the instructions of this remand must be in 
accord with VA's duty-to-notify and duty-to-assist 
obligations under the newly amended versions of 38 U.S.C.A. 
§§ 5103A and 5107(a), Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
and implementing regulations published in August 2001, 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a)).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should again contact the 
Birmingham-VA Medical Center for the 
specific purpose of requesting a copy of 
the comprehensive report of the July 1998 
VA spine examination.  The RO should make 
sure that the report contains the 
specific questions that prompted the 
examiner's responses in the original 
examination report, as noted above.  All 
reports received should be associated 
with the claims folder.

2.  The RO should take any other action 
necessary to fully comply with the VCAA 
and implementing regulations published in 
August 2001, as noted above.

3.  Upon completion of the above, the RO 
should readjudicate the claims on appeal 
with consideration of all evidence 
obtained as a result of this remand.  
Moreover, the RO's readjudication of the 
claim seeking entitlement to special 
monthly compensation for the spastic 
paraparesis disability must include 
consideration of whether the appellant is 
entitled on the "(k)" and "(l)" rates 
(38 U.S.C.A. §§ 1114(k) and (l)).  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, which 
includes a summary of the applicable laws 
and regulations, with appropriate 
citations, and a discussion of how such 
laws and regulations affected the 
outcome, and given the opportunity to 
respond thereto.

4.  As noted above, the RO must 
adjudicate the issue of entitlement to an 
earlier effective date for the grant of 
service connection for the spastic 
paraparesis disability on the specific 
grounds of an allegation of clear and 
unmistakable error in the March 1989 
rating decision.  As this claim has never 
been formally addressed, notice of the 
decision, to include notice of appellate 
rights, should be furnished in accordance 
with established procedures.  If this 
claim is denied but no notice of 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


